Exhibit 10.1
Confidential treatment has been requested for the redacted portions. The
confidential redacted
portions have been filed separately with the Securities and Exchange Commission.
DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 018
     AMENDMENT No. 018, signed as of January 13, 2009, to Contract No. DE-AC01-
93NE50067, 08843672/50067-02 entered into January 14, 1994 (the “Contract”) by
and between United States Enrichment Corporation (“USEC”), Executive Agent of
the Government of the United States of America, and Joint Stock Company
“Techsnabexport” (“TENEX”), Executive Agent of the State Atomic Energy Agency
“Rosatom”, Executive agent of the Government of the Russian Federation. (USEC
and TENEX, acting in their capacities as Executive Agents, are referred to
herein individually as a “Party” and collectively as the “Parties”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Contract.
     Pursuant to Part 1, Section H.04 of the Contract, USEC and TENEX hereby
agree as follows:
     SECTION 1. In accordance with the Contract, USEC shall pay a per SWU price
of ***** for the SWU component of ***** of low enriched uranium (“LEU”) to be
delivered to USEC under the Contract in calendar year (“CY”) 2009 pursuant to
the USEC delivery order attached hereto as Appendix A (the “CY2009 Delivery
Order”.)
     SECTION 2. Without reducing the quantities to be delivered in CY2009 under
the Contract, the Parties shall adjust the parameters of the CY2009 Delivery
Order and the month-by-month schedule of deliveries attached thereto to take
account the following issues: (1) commitments of the Executive Agent of the
Russian Federation to provide a certain revenue to the Federal Budget of the
Russian Federation in CY2009; (2) production commitments of Russian enrichment
facilities; and/or (3) logistical problems for TENEX or USEC. The deliveries of
LEU in CY2009 shall begin in accordance with the adjusted CY2009 Delivery Order
and the month-by-month schedule of deliveries upon their approval by Rosatom and
the signing thereof by the Parties. The purchase price set forth in Section 1 of
this Amendment shall be paid by USEC for all of the SWU component of LEU subject
to delivery to USEC of LEU in accordance with the adjusted CY2009 Delivery
Order.
     SECTION 3. In the event that this Amendment enters into force and effect,
the Parties shall use their good faith efforts to reach agreement, not later
than March 15, 2009, on a new price determination methodology for the SWU
component of the LEU to be delivered to USEC under the Contract pursuant to USEC
delivery orders for the period from, and including, CY2010 through the remaining
term of the Contract, and shall use their best efforts to promptly secure the
approval or endorsement by the Government of the Russian Federation and the
Government of the United States of America of an amendment to the Contract
incorporating such methodology.
     SECTION 4. Except as expressly amended hereby, the Contract shall remain
unchanged and in full force and effect.

 



--------------------------------------------------------------------------------



 



     SECTION 5. This Amendment may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute one and the same instrument.
     SECTION 6. This Amendment shall enter into force and effect, the rights and
obligations of the Parties under this Amendment shall arise and the Parties
shall be bound by the obligations and entitled to the rights as set forth in
this Amendment upon and as of the first day by which (i) the approval or
endorsement of this Amendment by the Government of the Russian Federation or its
authorized agency(ies) of the Government of the Russian Federation has been
obtained and (ii) written confirmation that USEC, as the Executive Agent for the
Government of the United States of America, is authorized to sign this Amendment
(or confirmation that the approval of the U.S. Government is not required) has
been obtained from the U.S. State Department as the authorized agency of the
U.S. Government. TENEX shall notify USEC as soon as such approval or endorsement
of the Government of the Russian Federation or its authorized agency(ies) has
been obtained and USEC shall notify TENEX as soon as such written confirmation
has been obtained from the U.S. State Department. Each Party shall use its best
efforts to secure, as soon as possible, the approval, endorsement or
confirmation, as applicable, of its respective government.
     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of
the date first written above.

                              UNITED STATES ENRICHMENT CORPORATION       JOINT
STOCK COMPANY “TECHSNABEXPORT”    
 
                            By:   /s/ Philip G. Sewell       By:   /s/ Alexey A.
Grigoriev                          
 
  Name:   Philip G. Sewell           Name:   Alexey A. Grigoriev    
 
  Title:   Senior Vice President           Title:   General Director    

2